UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4340


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MATTHEW WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-cr-00081-F-1)


Submitted:   March 21, 2014                      Decided:   May 13, 2014


Before WYNN and     FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


James R. Hawes, THE EDMISTEN, WEBB & HAWES LAW FIRM, Raleigh,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Joshua L. Rogers, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Matthew      Williams        appeals        the     forty-two-month       sentence

imposed after he pled guilty, without a plea agreement, to one

count   of    conspiracy      to    falsely        make     and   counterfeit     United

States currency, in violation of 18 U.S.C. § 371 (2012), one

count of counterfeiting United States currency and aiding and

abetting, in violation of 18 U.S.C. §§ 471, 2 (2012), and one

count   of    possession      of    counterfeit           currency    and     aiding   and

abetting,     in   violation       of   18       U.S.C.    §§ 472,    2     (2012).     On

appeal,      Williams     argues     that        the    district      court    erred    in

imposing an enhancement to his offense level for obstruction of

justice pursuant to U.S. Sentencing Guidelines Manual (“USSG”)

§ 3C1.1 (2012), that the court erred in denying him a reduction

in his offense level for acceptance of responsibility, and that

the   court    erred     in   failing       to    adequately      explain     either   its

rejection     of   his    objections        to    the     presentence      investigation

report (“PSR”), or its determination of his sentence.                          We vacate

and remand for further proceedings.

      This     court      reviews       a        sentence       for   procedural       and

substantive        reasonableness            under         an     abuse-of-discretion

standard.      Gall v. United States, 552 U.S. 38, 51 (2007).                           In

evaluating     procedural      reasonableness,            we    consider    whether    the

district      court    properly      calculated         the     defendant’s     advisory

Guidelines range, gave the parties an opportunity to argue for

                                             2
an   appropriate        sentence,         considered                the    18    U.S.C.       § 3553(a)

(2012) factors, selected a sentence supported by the record, and

sufficiently explained the selected sentence.                                    Gall, 552 U.S. at

49-51.     If there are no significant procedural errors, we then

consider the substantive reasonableness of the sentence, taking

into account the totality of the circumstances.                                         United States

v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

       The district court is not required to “robotically tick

through     § 3553(a)’s            every        subsection.”                    United      States     v.

Johnson,    445 F.3d 339,     345          (4th          Cir.    2006).        However,      the

district    court       “must      place        on          the    record      an    ‘individualized

assessment’ based on the particular facts of the case before it.

This individualized assessment need not be elaborate or lengthy,

but it must provide a rationale tailored to the particular case

at hand and adequate to permit ‘meaningful appellate review.’”

United    States       v.    Carter,          564 F.3d 325,    330      (4th    Cir.     2009)

(quoting Gall, 552 U.S. at 50) (internal citation and footnote

omitted)).       When the district court imposes a within-Guidelines

sentence,       “it     may     provide             a       less     extensive,            while     still

individualized explanation.”                    United States v. Johnson, 587 F.3d
625, 639 (4th Cir. 2009).                       Nonetheless, the sentencing court

must    apply    the    relevant          §    3553(a)             factors      to   the     particular

facts     presented,         and     it        must          “state       in     open       court”    the



                                                        3
particular reasons that support its chosen sentence.                       Carter,
564 F.3d at 328 (quoting 18 U.S.C. § 3553(c)).

      We conclude that the district court abused its discretion

in sentencing Williams because it failed to adequately explain

in open court its sentencing determination.                  Specifically, the

district court failed to conduct an individualized application

of the § 3553(a) factors.          The district court’s explanation of

Williams’s sentence—which mentions, but never assesses any of

the § 3553(a) factors—does not “provide a rationale tailored to

the   particular    case    at   hand[.]”    Id.    at     330.      Rather,     the

district   court’s       explanation   “could      apply    to     any    sentence,

regardless of the offense, the defendant’s personal background,

or the defendant’s criminal history.”                Id. at 329.           We thus

conclude that the district court procedurally erred in failing

to provide an individually tailored explanation, and we cannot

effectively review Williams’s sentence.

      Accordingly, we vacate Williams’s sentence and remand for

resentencing.       At    resentencing,     the    district       court   need   not

revisit    its     Guidelines    calculations,        which       were    correct.

However, the district court must entertain Williams’s arguments

for a sentence below the Guidelines range, apply the relevant §

3553(a) factors to the facts of Williams’s case, and state with




                                       4
particularity its reasoning behind its chosen              sentence. *     We

dispense   with     oral   argument   because     the    facts   and     legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                    VACATED AND REMANDED




    *
         Because   we   vacate   and   remand   for   procedural
unreasonableness,   we   express   no  opinion   regarding   the
substantive reasonableness of the forty-two-month sentence. See
United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (“If,
and only if, we find the sentence procedurally reasonable can we
consider the substantive reasonableness of the sentence[.]”
(quotation mark omitted)).



                                      5